IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-1067-15



            EX PARTE JAMES RICHARD “RICK” PERRY, Appellant

      ON APPELLANT’S AND STATE’S PETITIONS FOR DISCRETIONARY
              REVIEW FROM THE THIRD COURT OF APPEALS
                           TRAVIS COUNTY

Per curiam.
Richardson, J., not participating.

                                        ORDER

      Appellant has filed a motion to reschedule oral argument and the State does not

oppose the motion. Appellant’s motion is granted. Oral argument is rescheduled for

November 18th, 2015, at 9 a.m.

Filed: October 9, 2015
Do not publish